DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (US 2009/0115922 A1 cited in IDS) in view of Gulotta et al. (EP 0482535 A1).

Regarding claims 1, 6, 7, 9, 10, 15 and 16, Veerasamy disclose a window (a glass construction comprising outer glass substrate layer 202 (first glass substrate layer), PVB layer 208 (first intermediate film layer), PET layer 210 (first polymer film layer), PDLC layer 214 (PDLC material layer), PET film layer 210 (second polymer layer), PVB layer 208 (second polymer film layer) and inner glass substrate layer 204 (second glass substrate layer) (see Figure 2 and paragraphs 0030-0032). The PET layer 210, PDLC layer 214 and PET layer 210 read on PDLC film layer. The window can be vehicle window, i.e. automotive window (see paragraph 0013).
Veerasamy the glass substrate layer can be colored, i.e. glass substrate layer for reducing the visibility (see paragraph 0054). However, Veerasamy do not disclose the first glass 
Gulotta et al. disclose dark neutral gray glass (i.e. dark gray hue) which is suitable for use as privacy glazing of the type used for automotive glazing (see Abstract). The dark gray glass has low visible transmittance to reduce visibility of the contents of the vehicle, low infrared and total solar energy transmittance to reduce heat gain in the interior of the enclosure and a neutral gray color for the sake of coordinating with a wide range of interior and exterior finish colors (see page 2, lines 6-9).
In light of motivation for using dark neutral gray glass disclosed by Gulotta et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use dark neutral gray glass of Gulotta et al. as the glass for both the first glass substrate layer and the second glass substrate layer in Veerasamy in order to obtain low visible transmittance to reduce visibility of the contents of the vehicle, low infrared and total solar energy transmittance to reduce heat gain in the interior of the enclosure and a neutral gray color for the sake of coordinating with a wide range of interior and exterior finish colors, and thereby arrive at the claimed invention. Accordingly, the first polymer film and the second polymer film layers are darkened layers. 
Accordingly, Veerasamy et al. in view of Gulotta et al. disclose both the first glass substrate layer and the second glass substrate layer comprising dark neutral gray glass that has low visible transmittance to reduce visibility of the contents of the vehicle (i.e. reduce visible light), low infrared and total solar energy transmittance to reduce heat gain (i.e. reduce energy). Therefore, the first glass substrate layer and the second glass substrate layer provide darkness for reducing the visibility of the PDLC material layer by reducing the transmission of at least one of visible light and energy.
Regarding claims 3-5 and 12-14, Veerasamy in view of Gulotta et al. disclose the glass construction and an automotive window as set forth above. Veerasamy in view of Gulotta et al. do not disclose the glass construction and the automotive window has presently claimed properties. However, given that the glass construction and the automotive window of Veerasamy in view of Gulotta et al. is identical to that presently claimed, it is obvious or inherent that the glass construction and the automotive window of Veerasamy in view of Gulotta et al. has presently claimed properties.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (US 2009/0115922 A1 cited in IDS) in view of Gulotta et al. (EP 0482535 A1) as applied to claims 7 and 10 above, further in view of Noda et al. (5,641,558 cited in IDS).

Regarding claims 8 and 17, Veerasamy in view of Gulotta et al. disclose the glass construction and an automotive window as set forth above. Veerasamy in view of Gulotta et al. do not disclose at least one of the first intermediate film layer and the second intermediate film is a privacy PVB film layer which reflects and/or absorbs infrared (IR) or ultraviolet (UV) light.
Noda et al. disclose a window glass for an automobile comprising glass and a dark colored film (see Abstract). The dark-colored film avoids easy peeping from the outside of a car into a car room in the daytime, in view of the protection of the interior privacy, i.e. dark-colored is privacy film and dark-colored film has a darkness for reducing the transmission of visible light (see col.3-4, lines 65-2). The dark-colored film functions as the heat ray reflecting film (i.e. absorbs or reflects IR) or an ultraviolet ray shielding film (see col. 4, lines 52-54). The dark-colored film can be made of organic material that includes inorganic materials (see col. 4, lines 18-25). The inorganic materials provide absorption in the visible light region, near infrared light region and the near ultraviolet light region (see col. 4, lines 34-38).
In light of motivation for using dark colored film made of organic material that includes inorganic material disclosed by Noda et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use prepare a first dark colored intermediate film comprising inorganic material of Noda et al. and PVB polymer (organic material) and a second dark colored intermediate film composing inorganic material of Noda et al. and PVB polymer (organic material) of Veerasamy in view of Gulotta et al. in order to provide privacy as well as provide absorption in the visible light region, near infrared light region and the near ultraviolet light region, and thereby arrive at the claimed invention. Accordingly, the first intermediate film and the second intermediate film layers are privacy PVB film layers.

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered. In light of amendments, new grounds of rejections ae set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787